Leon Vincent & Elisabeth Fees v. Commissioner.Fees v. CommissionerDocket No. 48389.United States Tax CourtT.C. Memo 1955-159; 1955 Tax Ct. Memo LEXIS 181; 14 T.C.M. (CCH) 601; T.C.M. (RIA) 55159; June 17, 1955*181  Respondent sustained for failure of proof of error.  Wallace L. Vander Jagt, Esq., Counsel, Legal Aid Society, for the petitioners. William H. Welch, Esq., for the respondent.  VAN FOSSAN Memorandum Opinion VAN FOSSAN, Judge: Respondent determined deficiencies for the years 1949, 1950 and 1951 in petitioners' income tax in the respective amounts of $387, $476, and $306.30. In their petition, taxpayers allege error by respondent in disallowing various business expenses and bad debts. They also allege error in respect of a claimed loss of $7,500 each year due to "losses in profession due to fraud" in a certain lawsuit. This latter error was abandoned at the hearing. Petitioner Vincent Fees (hereinafter called petitioner), calls himself a consulting geologist, but during the taxable years he had no income from this source, his income all being earned as an employee of the Sioux Ordnance Depot. The alleged expenses were claimed as incident to his profession as a consulting geologist. The proof is so meager that we can make no findings of the amount of such alleged expenses, if incurred, or the true character thereof. Nor can we find that they were incident to*182  a trade or business regularly carried on by petitioner. Apparently many of them were personal as distinguished from business expenses. On the record, we have no alternative to holding that petitioners must lose for failure of proof of error by respondent. Decision will be entered for the respondent.